 

 

Case 3:13-cv-02529-MEM Document 132 Filed 11/05/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN AMADOR
ACEVEDO, MITCHELL
BRATTON, JEREMY BUSSE,
STEPHEN PULLUM, ERIC
MIGDOL, and JOSE GONZALEZ,
individually and on behalf of all
others similarly situated,

Civil Action No. 3:13-CV-02529
Judge Malachy E. Mannion
Filed Electronically

Plaintiffs,
V.

BRIGHTVIEW LANDSCAPES, LLC
(f/k/a THE BRICKMAN GROUP,
LTD., LLC),

Neweee Nene See ene nee nee Nae Nee Nee Nee Nene ee See” ee”

Defendant.

ORDER
THIS MATTER having come before the Court on Plaintiffs’ Unopposed Joint
Status Report and Motion for Order Approving Settlement Administration Error
Correction Protocol, and for good cause shown, it is hereby ORDERED that the
settlement administration error correction protocol presented in Plaintiffs’ Motion is
APPROVED.
Entered this day of November, 2018.

Me

MALACHY E. MANNION
United States District Judge

 
